Citation Nr: 0409719	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by which the RO denied 
service connection for bilateral hearing loss and tinnitus.  The 
veteran filed a notice of disagreement in June 1998, the RO issued 
a statement of the case in October 1998, and the veteran perfected 
his appeal in December 1998.  

The Board previously remanded this case in August 2000, in part, 
to obtain an updated VA examination report.  The case has since 
been returned to the Board.  


FINDINGS OF FACT

1.  The evidence of record does not support the claim that the 
veteran currently has bilateral hearing loss which is related to 
service.

2.  The evidence of record does not support the claim that the 
veteran currently has tinnitus which is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in nor 
aggravated during active service, nor may the incurrence or 
aggravation of bilateral sensorineural hearing loss during active 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in nor aggravated during active 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist 

As an initial matter, the Board must address the application of 
the Veterans Claims Assistance Act of 2000 (VCAA) to this appeal.  
That law concerned VA's notice requirements to claimants, and the 
duty to assist claimants.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veteran Claims 
(CAVC) held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ decision 
(the October 1997 rating decision) was made prior to the enactment 
of the VCAA.  The Board finds, however, that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

As indicated, an October 1997 rating decision denied service 
connection for bilateral hearing loss and tinnitus and only after 
that rating decision was promulgated did the AOJ, in June 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and, implicitly, 
the need for the claimant to submit any evidence in his possession 
that pertains to the claim.  The claimant was also sent notice of 
the October 1997 rating action, a statement of the case in October 
1998, a supplemental statement of the case in May and October 
1999, as well as an additional notice letter in October 2003.  

Although the content of the VCAA notice provided the veteran may 
be adequate, because the VCAA notice in this case was not provided 
to the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2001 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the veteran was 
afforded an opportunity to submit additional evidence for 
readjudication of his claim.  He was afforded this opportunity a 
second time with notice given in October 2003.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

Regarding the duty to assist, the RO has obtained the veteran's 
treatment records and he has not indicated that there are any 
outstanding records pertinent to his claim.  He underwent a VA 
examination in July 1999 and the report of this examination has 
been obtained and reviewed by the RO and the Board.  The veteran 
has since failed to report for subsequently scheduled VA 
examination.  

VA has substantially fulfilled its duties to notify and assist in 
this case, and there are no areas in which further development may 
be fruitful.  Remanding this case could not possibly benefit the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  

II. Entitlement to service connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
Service connection may also be established if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303(d).  The veteran is seeking service connection for bilateral 
hearing loss and tinnitus, which he contends was incurred while on 
active duty.  In his February 1997 claim, he asserted that he 
served in the 101st Airborne Division in the Heavy Artillery 
Division and was exposed to 105 Howitzer firings.  

The only service medical record associated with the claims folder 
is the veteran's separation examination in February 1954, which 
indicates normal ears and hearing upon clinical evaluation.  In 
August 2001 the National Personnel Records Center (NPRC) notified 
the RO that the veteran's service records were destroyed in a fire 
and could not be reconstructed.

The veteran submitted numerous private medical treatment records.  
He underwent a private audiological examination in December 1981, 
due to complaints of ringing and hearing loss in the left ear 
after falling from his desk and hitting his spine.  The examiner 
noted that the veteran had been involved in an automobile accident 
in 1975 and exposed to cannon fire in the military.  In addition, 
he had had numerous antibiotics and was recently taking medication 
for headaches.  The audiological testing revealed bilateral 
sensory neural hearing loss with many features pointing to 
acoustic trauma.  The veteran was strongly advised to avoid 
exposure to loud noises.

Another private audiological examination conducted in October 1992 
revealed mild to severe sensorineural hearing loss for the right 
ear and profound hearing loss for the left ear.  The veteran's 
reported loss of hearing in the Korean War and noise exposure were 
noted in the report.  Finally, a neurological examination 
conducted in 1985 for the veteran's complaints of headaches, 
reports the presence of tinnitus for approximately 4 years with no 
specific etiology.

The veteran underwent a VA examination in July 1999 (after 
canceling an examination scheduled in February 1999).  He reported 
exposure to artillery without ear protection.  Upon examination, 
moderate to severe sensory neural hearing loss was found in the 
right ear, with profound hearing loss in the left ear.  However, 
neither this examination, nor any of the veteran's private 
examinations, provided any clear opinion as to the causation or 
etiology of the veteran's hearing loss and tinnitus.  (The 1981 
record that mentioned "features pointing to acoustic trauma" also 
suggested, with equal force, post service injuries, accidents and 
medications as a source for the veteran's problems.  Other records 
simply contain a recitation of the history the veteran provided, 
without any opinions expressed by those treating or examining the 
veteran.)  

In sum, although the medical records clearly document a history of 
post service hearing loss and tinnitus, there is no competent 
medical evidence of record that shows that the veteran's military 
service caused or aggravated these disabilities.

The Board notes that this matter has previously been reviewed and 
remanded back to the RO in August 2000 in order to attempt to 
obtain any available Surgeon General records and in order for the 
veteran to undergo a VA examination.  The RO was notified in 
October 2003 that there were no Surgeon General records available 
for this veteran.  A VA examination was requested in May 2003 with 
instructions to the prospective examiner to review the claims 
folder and provide a medical opinion in accordance with the 
Board's Remand Instructions, a copy of which was to be made 
available.  It was also specifically noted in the request that the 
purpose of the examination was to obtain an opinion about the 
etiology of the hearing loss and tinnitus, and the examiner was 
requested to state whether it is at least as likely as not that 
his symptoms are related to in-service acoustic trauma.

The veteran had been notified in letters dated April 17, 2002 and 
May 6, 2003 of the necessity of a VA examination, with an etiology 
opinion, in order to evaluate his claim.  Additionally, the VCAA 
letter sent to the veteran in October 2003 notified him of the 
possible consequences of his failure to appear at the VA 
examination, namely a denial of his claim, (or a decision based on 
the existing evidence).  In November 2003 the RO was notified that 
the veteran did not appear for his scheduled VA examination in 
June 2003, and no attempts to reschedule this examination were 
made by the veteran.  The veteran was provided with a copy of the 
January 2004 supplemental statement of the case wherein the RO 
noted that the veteran failed to report to the VA examination.  
There are no noted objections in the record by the veteran 
regarding his failure to report.

The veteran is competent to provide lay testimony on the readily 
observable features or symptoms of his injury.  Layno V. Brown, 6 
Vet. App. 465, 470 (1994).  The veteran's claim, however, involves 
issues of medicine, such as medical causation or medical 
diagnoses, which requires competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  No physician has 
meaningfully attributed the cause of the veteran's bilateral 
hearing loss and tinnitus to an episode(s) of acoustic trauma in-
service, or otherwise to service.  

In order to assist the veteran, he was afforded an opportunity to 
report for a VA examination and the RO specifically requested that 
the prospective VA examiner follow the instructions of the Board's 
Remand.  The veteran, however, failed to report to two scheduled 
VA examinations during the pendency of this claim and has made no 
attempt to explain his absence.  Failure to report, without good 
case, for an examination scheduled in connection with a claim for 
service connection, will result in an evaluation of the claim 
based on the evidence of record.  38 C.F.R. § 3.655 (2003).  The 
greater weight of the evidence, as it stands, is against the 
veteran's claims.  

In view of the above, the Board concludes that the currently 
available evidence of record does not support service connection 
for bilateral hearing loss and tinnitus, and the appeal is denied.  







							CONTINUED ON NEXT PAGE

ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied.

2.  Entitlement to service connection for tinnitus is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



